                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 DANYELLE BENNETT,

              Plaintiff,

 V.                                           NO. 3:17-cv-00630

 METROPOLITAN GOVERNMENT OF                   JUDGE RICHARDSON
 NASHVILLE AND DAVIDSON
 COUNTY,

              Defendant.



                                 SPECIAL VERDICT FORM

We, the jury, find as follows:

            1. Was Plaintiffs Facebook comment reasonably likely to impair discipline by

               superiors at the Emergency Communication Center?

                      Yes                        ~/ No

            2. Was Plaintiffs Facebook comment reasonably likely to have a detrimental

               impact on close working relationships at the Emergency Communication

               Cent r?

                      Yes                              No


            3. Was Plaintiffs Facebook comment reasonably likely to impede the

               performance of Plaintiffs duties at th e Emergency Communication Center?
                                                   /
                      Yes                        'V    No




      Case 3:17-cv-00630 Document 145 Filed 06/20/19 Page 1 of 2 PageID #: 1698
       4. Was Plaintiffs Facebook comment reasonably likely to interfere with the

          orderly operation of the Emergency Communication Center?

                 Yes                                 No


       5. Was Plaintiffs Facebook comment reasonably likely to undermine the mission

          of the Emergency Communication Center?

           -V/Yes                                    No


       6. For what reason or reasons did Defendant terminate Plaintiff? (Check ALL
          that apply. If you conclude that Defendant had any additional reason or
          reasons for Plaintiffs termination, please indicate those reasons in the portion
          marked "Other.").

          ❑ For expressing her views regarding the outcome of a national election on
          Facebook

              For using the term "niggaz" when expressing her views regarding the
          outcome of a national election on Facebook

          ❑ For lack of accountability. If so, please describe what it was for which Metro
          claims Plaintiff was not accountable:




          ❑ For the workplace disruption her Facebook comment caused


          Other: Becact -~ 40Y vz

                              L,4 ~R s -6,naku t .1 1/' .

SIGN AND DATE THE VERDICT FORM




                                          2




 Case 3:17-cv-00630 Document 145 Filed 06/20/19 Page 2 of 2 PageID #: 1699
